Plaintiff, claiming right of possession of a certain boiler, as mortgagee in a chattel mortgage given for its purchase price, filed a petition under the declaratory judgment law (3 Comp. Laws 1929, § 13903 et seq.), to recover possession from defendant, who claims to be the owner free of the mortgage.
The proper action is replevin. The proceeding for declaratory judgment is not a substitute nor alternative for the common-law actions. Village of Grosse Pointe Shores v. Ayres, 254 Mich. 58,62.
Judgment for plaintiff reversed, without new trial, and without prejudice to bring the proper action. As the point was not raised, no costs will be ordered.
CLARK, C.J., and McDONALD, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred with FEAD, J.